              Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 P.R. and E.C., individually and
 o/b/o S.R.,

           Plaintiffs,
                                                                  Civ. No. 1:20-cv-01052
 v.                                                               COMPLAINT

 THE CITY SCHOOL DISTRICT OF THE CITY
 OF NEW YORK, d.b.a. the NEW YORK CITY
 DEPARTMENT OF EDUCATION


           Defendant.




         P.R. and E.C., individually and on behalf of S.R., a child with a disability, for their

complaint hereby allege:

                                   PRELIMINARY STATEMENT

1. This is an action alleging that Defendant, the New York City Department of Education

      (“DOE”), violated Plaintiffs’ rights under the Individuals with Disabilities Education

      Improvement Act (“IDEA”), 20 U.S.C. § 1400, et seq., and Section 504 of the Rehabilitation

      Act, 29 U.S.C. § 701 (“Section 504”), as well as New York State law by failing to resolve

      Plaintiffs’ due process complaint within the proscribed timelines.




                                             Page 1 of 20
              Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 2 of 20



                                  JURISDICTION AND VENUE

2. This Court has jurisdiction over Plaintiffs’ federal claims under the IDEA pursuant to 20

    U.S.C. § 1415, 42 U.S.C. § 1988, and as an action raising a federal question under 28 U.S.C.

    § 1331.

3. This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, to adjudicate any

    state claims that arise out of the same facts as the federal claims asserted herein.

4. Venue lies in the Southern District of New York pursuant to 28 U.S.C. § 1391(b)(2), as it is

    the judicial district in which Plaintiffs are situated and/or reside.

5. This Court has jurisdiction under 28 U.S.C. § 1331 in that claims are asserted under the laws

    of the United States, under 28 U.S.C. § 1343(a) in that claims are asserted under laws

    providing for protection of civil rights, and under 20 U.S.C. § 1415, 42 U.S.C. § 1983, and

    29 U.S.C. § 794, et. seq.

6. If successful, Plaintiffs are entitled to costs and attorneys’ fees under 42 U.S.C. § 1988(b)

    and 20 U.S.C. § 1415(j)(3)(B) et. seq.

                                           THE PARTIES

7. P.R. and E.C. are S.R.’s Parents.

8. P.R., E.C., and S.R. reside together in New York, New York.




                                            Page 2 of 20
            Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 3 of 20



9. Plaintiff S.R. is an 8-year-old student with a disability who is entitled to a Free Appropriate

    Public Education (“FAPE”) pursuant to the Individuals with Disabilities Education Act1 (“the

    IDEA”).

10. S.R. is a qualified individual with a disability who is eligible for a FAPE under Section 504

    of the Americans with Disabilities Act (“ADA”) and is protected from discrimination based

    upon his disability.

11. Initials are used throughout this complaint in accordance with the IDEA, the Family

    Educational Rights and Private Act of 1974, Federal Rule of Civil Procedure 5.2, and the

    Electronic Case Filing Rules & Instructions of the Southern District of New York 21.3.

12. Upon information and belief, THE NEW YORK CITY DEPARTMENT OF EDUCATION

    (“DOE”) is a corporate body, created by Article 52 of the New York State Education Law,

    CLS Educ. Law § 2250 et seq., that manages and controls the public school system of the

    City of New York and is a local educational agency (“LEA”) as defined in the IDEA, and

    thus bears the responsibilities of an LEA under the IDEA and in the New York State

    Education Law. See 20 U.S.C. § 1415(a); N.Y. Educ. Law § 2590.

13. Upon information and belief, the DOE receives funding pursuant to the IDEA, and therefore

    must comply with that statute’s provisions, including providing a FAPE to all students with

    educationally handicapping conditions, including S.R., who reside within New York City.

    See 20 U.S.C. § 1412.




1The IDEA was reauthorized in 2007 as the Individuals with Disabilities Education
Improvement Act; however, the statute is still commonly referred to as the “IDEA.”

                                          Page 3 of 20
            Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 4 of 20



14. Upon information and belief, the DOE’s principal place of business is 52 Chambers Street,

    New York, New York 10007.

15. Upon information and belief, the DOE is charged with the responsibility of developing

    policies with respect to the administration and operation of the public schools in the City of

    New York, including programs and services for students with disabilities. N.Y. Educ. Law §

    2590-g (McKinney 1980).

16. The DOE operates the New York City Department of Education’s Impartial Hearing Office

    to oversee the administrative and clerical aspects of IDEA Impartial Hearings. More

    specifically, the Impartial Hearing Office is responsible for, inter alia, processing requests

    for Impartial Hearings, appointing Impartial Hearing Officers from a rotational list

    maintained by that office, calendaring hearing dates, communicating with parties, and

    providing transcripts of hearings.

                                     LEGAL FRAMEWORK

17. The IDEA guarantees that all eligible children with disabilities, ages three through twenty-

    one, must be offered a FAPE. 20 U.S.C. § 1412(a) (1).

18. Not only children with disabilities have legal rights under IDEA; their parents are also

    entitled to assert legal rights on their own behalf. Winkelman v. Parma City School Dist., 550

    U.S. 516, 127 S.Ct. 1994, 1996 (2007).

19. A FAPE must meet each student’s “unique needs and prepare them for further education,

    employment, and independent living.” 20 U.S.C. § 1400(d) (1) (A)-(B).




                                           Page 4 of 20
             Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 5 of 20



20. A FAPE must “include an appropriate . . . elementary school . . . education in the State

    involved” . . . be provided in conformity with an IEP. See 20 U.S.C. §§ 1401(9), 1414(d)(2)

    (A); 8 NYCRR § 200.4(e)(1)(ii).

21. To be entitled to a FAPE, a child must have one or more of thirteen disabling conditions and,

    by reason of his/her disability, require “special education” and “related services.” 34 C.F.R. §

    300.8(a)(1).

22. Defendant is responsible for providing a FAPE to all eligible children in New York City and

    for promulgating policies and procedures in accordance with the IDEA. 20 U.S.C. §§

    1400-1419; 34 C.F.R. pt. 300.

23. Every child with the designated disability classifications is entitled to an Individualized

    Education Program, or “IEP,” and the LEA (here, Defendant) must provide an IEP which

    must be individually tailored to each student and is meant to serve as a blueprint for each

    child’s special education services. 20 U.S.C. § 1414(d); 34 C.F.R. § 300.8(c).

24. By the beginning of each school year, Defendant must have an IEP in place that offers a

    FAPE to each eligible child. 20 U.S.C. § 1414(d)(2). Before an IEP can be developed, a child

    must be evaluated in accordance with detailed procedures outlined in federal and state law.

25. A child is reevaluated in accordance with the same standards at least once every three years,

    or more frequently if a parent or school district believes it is necessary.

26. Among other things, an IEP must be developed by a properly constituted IEP team that

    includes particular members, including the parent and a district representative who is




                                           Page 5 of 20
              Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 6 of 20



    knowledgeable about the services and able to commit district resources. 20 U.S.C. § 1414(d)

    (1)(B).

27. The IEP team must meet at least annually, and more frequently, if necessary, to modify a

    child’s services and/or to address “[a] lack of expected progress toward the annual goals and

    in the general education curriculum.” 20 U.S.C. § 1414(d)(4)(A)(ii)(I).

28. The IDEA broadly defines the categories of services that must be offered, which include, but

    are not limited to, special education, related services, supplementary aids and services,

    transition services, assistive technology (“AT”), and positive behavioral supports and

    services (collectively “Special Education Services”).

29. The IDEA prescribes, in detail, the process for developing IEPs and their contents. 20 U.S.C.

    §§ 1414(d)(1)(A), (d)(2); 34 C.F.R. §§ 300.320(a)(2)-(3); 300.324; N.Y. Educ. Law § 4401,

    et seq.; 8 NYCRR§ 200.4(d)(2)(iii).

30. For example, an IEP must contain the results of a child’s most recent evaluations, as well as

    an accurate and consistent description of his/her strengths and present levels of academic

    achievement and functional performance (called “Present Levels of Performance” or

    “PLOPs”). 20 U.S.C. § 1414(d)(1)(A).

31. An IEP must contain “a statement of the special education and related services and

    supplementary aids and services, based on peer-reviewed research to the extent practicable,

    to be provided to the child, or on behalf of the child, and a statement of the program

    modification or supports for school personnel that will be provided for the child.” 20 U.S.C.

    § 1414(d)(1)(A)(i)(IV).



                                          Page 6 of 20
            Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 7 of 20



32. Each IEP must also contain research-based instructional strategies unless they are not

    feasible, including positive behavioral interventions and supports for children whose

    behavior impedes their learning and/or that of others. 34 C.F.R. §§ 300.320(a)(4), 300.324(a)

    (2)(i); 8 NYCRR §§ 200.4(d)(2)(v)(b), 200.4(d)(3)(i).

33. The Defendant is obligated to make decisions about IEPs, services and placements based on

    student’s individual needs, and not policies, procedures or availability of resources.

34. One of the IDEA’s most well-known due process rights is the right to request an impartial

    hearing “with respect to any matter relating to the identification, evaluation, or educational

    placement of [a] child” or the provision of FAPE to a child. 20 U.S.C. § 1415(b)(6)(A).

35. Thereafter, a parent “shall have an opportunity for an impartial due process hearing, which

    shall be conducted by the State Educational Agency (“SEA”) or by the Local Education

    Agency (“LEA”) as determined by State law or by the [SEA].” 20 U.S.C. § 1415(f)(1)(A).

36. The IDEA sets forth detailed requirements for hearing procedures. 20 U.S.C. §1415(f); 34

    C.F.R. §§ 300.511–516.35. In New York City, the DOE is responsible for ensuring that

    impartial hearings comport with the IDEA’s requirements.

37. Congress, moreover, has abrogated state sovereign immunity “from suit in Federal court for

    a violation of [IDEA].” 20 U.S.C. § 1403(a). Thus, “[i]n a suit against a State for a violation

    of [IDEA], remedies (including remedies both at law and in equity) are available for such a

    violation to the same extent as those remedies are available for such a violation in the suit

    against any public entity other than a State.” 20 U.S.C. § 1403(b).




                                          Page 7 of 20
             Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 8 of 20



38. One of IDEA’s key procedural safeguards is “[a]n opportunity for any party to present a

    complaint with respect to any matter relating to the identification, evaluation, or educational

    placement of the child, or the provision of a free appropriate public education to such child.”

    20 U.S.C. § 1415(b)(6).

39. From the date of filing a complaint, the LEA has thirty (30) days within which to settle or

    otherwise resolve the dispute. 20 U.S.C. § 1415(f)(1)(B)(ii); 34 C.F.R. § 300.510(a)(1).

    Within the meaning of IDEA, a “day” means a calendar day. 34 C.F.R. § 300.11(a).

40. If the dispute is not resolved to the satisfaction of the parents within a 30-day “resolution

    period,” it may proceed to a due process hearing. 20 U.S.C. § 1415(f)(1)(B)(ii) (“If the local

    educational agency has not resolved the complaint to the satisfaction of the parents within 30

    days of the receipt of the complaint, the due process hearing may occur, and all of the

    applicable timelines for a due process hearing under this subchapter shall commence.”); 34

    C.F.R. § 300.510(b)(1).

41. As directly relevant to the instant action, the law requires a final decision to be rendered in

    the due process case within 45 days after the end of the 30-day resolution period. 34 C.F.R. §

    300.515(a) (“The public agency must ensure that not later than 45 days after the expiration

    of the 30 day period . . . [a] final decision is reached in the hearing.” (emphasis added)). This

    requirement is modified, however, by 34 C.F.R. § 300.515(c), which states that “[a] hearing

    or reviewing officer may grant specific extensions of time beyond the periods set out in

    paragraphs (a) and (b) of this section at the request of either party.” 34 C.F.R. § 300.515(c).

    This is commonly referred to as the “45 Day Rule.”




                                           Page 8 of 20
            Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 9 of 20



42. New York implements the federal 45 Day Rule by state regulation. 8 NYCRR § 200.5(j)(5).

         NEW YORK’S SPECIAL EDUCATION DISPUTE RESOLUTION SYSTEM

43. In New York, the primary means for initiating a special education dispute is the filing of a

    written “request for an impartial due process hearing” with the DOE’s Impartial Hearing

    Office. 8 NYCRR § 200.5(j). See also NYSED, Special Education, http://

    www.p12.nysed.gov/specialed/lawsregs/home.html (last updated July 19, 2019).

44. The written request shall include “the name of the student; the address of the residence of the

    student . . .; the name of the school the student is attending; a description of the nature of the

    problem of the student relating to such proposed or refused initiation or charge, including

    facts relating to such problem; and a proposed resolution of the problem to the extent known

    and available to the party at the time.” 8 NYCRR § 200.5(j)(1)(i)(i)–(v).

45. The respondent named in the Due Process Notice must be given notice of the request by the

    filing party. 8 NYCRR § 200.5(i)–(j). Upon receipt of the parent’s due process complaint

    notice . . . the board of education shall arrange for an impartial due process hearing to be

    conducted in accordance with the following rules:

   1. The rotational selection process must be initiated immediately but not later than two

        business days after receipt by the school district of the due process complaint notice or

        mailing of the due process complaint notice to the parent. . . . [and]

   2. If the parent files the due process complaint notice, the decision is due not later than 45

        days from the day after one of the following events, whichever shall occur first: (a) both

        parties agree in writing to waive the resolution meeting; (b) after either the mediation or



                                           Page 9 of 20
            Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 10 of 20



        resolution meeting starts but before the end of the 30-day period, the parties agree in

        writing that no agreement is possible; (c) if both parties agree in writing to continue the

        mediation at the end of the 30-day resolution period, but later, the parent or public

        agency withdraws from the mediation process or (d) the expiration of the 30-day

        resolution period.” 8 NYCRR §§ 200.5(j)(3)(a) & (j)(5) (emphases added).

46. From the filing date of the Due Process Notice, the LEA has a 30-day period to try to resolve

    the dispute through mediation or a resolution meeting. 8 NYCRR § 200.5(j)(3)(iii)(3).

47. If the outcome of the resolution is to proceed to hearing, a hearing will be scheduled within

    fourteen days after the end of the resolution period, unless an extension is granted by the

    hearing officer to schedule the hearing beyond that time period. 8 NYCRR § 200.5(j)(5).

48. The Impartial Hearing Officer (“IHO”) assigned must render and transmit a final written

    decision in the matter to the parties not later than 45 days after the expiration period or

    adjusted period for the resolution process. 34 CFR §§ 300.510(b)(2), (c), 300.515(a); 8

    NYCRR § 200.5(j)(5).

49. A party may seek a specific extension of time of the 45-day timeline, which the IHO may

    grant in accordance with state and federal regulations. 34 CFR 300.515(c); 8 NYCRR §

    200.5(j)(5).

50. “The impartial hearing officer shall not solicit extension requests or grant extensions on his

    or her own behalf or unilaterally issue extensions for any reason.” 8 NYCRR § 200.5(j)(5)(i)

    (emphasis added).




                                          Page 10 of 20
            Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 11 of 20



51. A party aggrieved by the decision of an IHO may subsequently appeal to a State Review

    Officer (SRO). N.Y. Educ. Law § 4404(2); see 20 U.S.C. § 1415(g)(1); 34 CFR 300.514(b)

    (1); 8 NYCRR § 200.5(k).

                                             FACTS

52. Investigative reports conducted by CHALKBEAT and THE CITY have recently revealed the

    egregious backlog of special education cases at the DOE's Impartial Hearing Office.

    Characterizing the Hearing Office as an “overwhelmed” and “broken” system, advocates

    “fear the situation could continue to worsen,” as there are “currently [only] five hearing

    officers taking on new cases.” Report of Alex Zimmerman, appended to this Complaint as

    Exhibit A.

53. According to CHALKBEAT, “[a]t one extreme: Hearing officer Edgar De Leon—[who is

    currently assigned to hear R.S.’s case]—was assigned so many new complaints that he

    wound up with 1,713 open cases on his docket” (emphasis added). Report of Alex

    Zimmerman, appended to this Complaint as Exhibit A.

54. With thousands of unresolved special education cases and no solution in sight, state officials

    are even considering “eliminating the requirement that [Hearing Officers] have a law degree”

    —anything to avoid further delays. Report of Reema Amin and Alex Zimmerman, appended

    to this Complaint as Exhibit B.

55. For now, unfortunately, Defendant is failing to have these cases timely adjudicated.




                                         Page 11 of 20
            Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 12 of 20



                                  FACTUAL ALLEGATIONS

56. On October 9, 2019, P.R. and E.C. filed a “Demand for Due Process” and requested an

    Impartial Hearing, alleging that the DOE had denied S.R. of a FAPE for the 2019-2020

    school year and seeking funding for his placement at the Keswell School during the

    2019-2020 school year. Exhibit C, appended to this Complaint.

57. In an email dated October 11, 2019, the Impartial Hearing Office notified Plaintiffs’ counsel

    that the due process complaint had been processed as case number 190068, and that Melinda

    Gordon was assigned as the Impartial Hearing Officer. Exhibit D, appended to this

    Complaint.

58. On October 23, 2019, Plaintiffs’ counsel was notified that Impartial Hearing Officer Melinda

    Gordon requested to be recused from the above referenced case. The reason given for recusal

    was “recusal conflict.” A new (and different) Impartial Hearing Officer—Edgar De Leon—

    was appointed to the matter. Exhibit E, appended to this Complaint.

59. On December 2, 2019, the Impartial Hearing Office notified Plaintiffs’ counsel by email that

    the resolution period had ended as of November 8, 2019, stating, “[p]lease be advised that the

    end of the resolution period for the above referenced case [case #190068] is 11/08/2019.”

    Exhibit F, appended to this Complaint.

60. On December 2, 2019, Plaintiffs’ counsel received a Motion to Schedule, informing Plaintiffs

    that Edgar De Leon would contact them to schedule the matter in the near future.




                                         Page 12 of 20
            Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 13 of 20



    Exhibit G, appended to this Complaint. Plaintiffs have not been contacted by either the

    Impartial Hearing Officer or the DOE.

61. To date, 90 days have passed since the end of the resolution period. And 120 days have

    passed since the date of initial filing.

62. To date, the parties have not been contacted to schedule the matter for hearing.

63. Defendant has not offered Plaintiffs the opportunity to engage in the resolution process.

64. The IDEA guarantees children with disabilities and their parents numerous legal rights

    identified as “Procedural Safeguards.” See generally 20 U.S.C. § 1415; 34 C.F.R. §

    300.500-520:

           Any State educational agency, State agency, or local educational
           agency that receives assistance under this subchapter shall establish
           and maintain procedures in accordance with this section to ensure that
           children with disabilities and their parents are guaranteed procedural
           safeguards with respect to the provision of a free appropriate public
           education by such agencies.


20 U.S.C. § 1415(a) (emphasis added).

65. One of IDEA’s key procedural safeguards is “[a]n opportunity for any party to present a

    complaint with respect to any matter relating to the identification, evaluation, or educational

    placement of the child, or the provision of a free appropriate public education to such child.”

    20 U.S.C. § 1415(b)(6).

66. From the date of filing, the DOE has thirty (30) calendar days within which to settle or

    otherwise resolve the dispute. 20 U.S.C. § 1415(f)(1)(B)(ii); 34 C.F.R. 300.510(a)(1).




                                               Page 13 of 20
            Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 14 of 20



67. “Prior to the opportunity for an impartial due process hearing [], the local educational agency

    shall convene a meeting with the parents and the relevant member or members of the IEP

    Team who have specific knowledge of the facts identified in the complaint,” which

    Defendant also failed to do. 20 U.S.C. § 1415(f)(1)(B).

68. Plaintiffs did not waive their right to a resolution meeting.

69. The law requires a final decision to be rendered in an Impartial Hearing within 45 days after

    the end of the resolution period. 34 C.F.R. § 300.515(a) (“The public agency must ensure

    that not later than 45 days after the expiration of the 30 day period . . . [a] final decision is

    reached in the hearing.”).

70. In violation of state and federal law and regulations, the DOE currently lacks a functioning

    system to adjudicate Plaintiffs’ due process complaint.

71. Upon information and belief, the DOE’s hearing system does not have sufficient resources to

    handle all of the cases at this time.

72. Plaintiffs here have attempted to exhaust their administrative remedies.

73. However, at this point, further exhaustion is either unwarranted, unnecessary or is futile

    under the circumstances, as exhaustion is not available due to the fact that Plaintiffs’ claims

    cannot be exhausted through the administrative system in New York City.

74. Upon information and belief, Defendant’s due process system is currently overwhelmed with

    the volume of hearing requests that they are receiving.

75. Upon information and belief, Defendant does not have sufficient resources to ensure timely

    due process and issuance of timely decisions.


                                            Page 14 of 20
            Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 15 of 20



76. Upon information and belief, Defendant does not have sufficient procedures in place to

    address emergency issues relating to IEP implementation, transportation and pendency raised

    by families who file due process hearings.

77. Upon information and belief, Defendant does not have adequate resolution process as

    mandated under the IDEA that enables Defendant to timely resolve and settle due process

    hearings that are filed, as Defendant cannot settle any hearings without the approval of New

    York City Comptroller.

78. Plaintiffs P.R. and E.C. are the parents of eight-year-old S.R., who has been diagnosed with

    Autism Spectrum Disorder and has been determined by the DOE to be eligible for special

    education services as a student with a disability, based on his classification with Autism.

79. Plaintiff S.R. is known to the defendant DOE’s Committee on Special Education (“CSE”)

    by virtue of his substantial special education needs arising from his diagnosis of autism and

    resulting in, inter alia, sensory issues, weaknesses in social communication and social

    interaction, and restricted and repetitive patterns of behavior.

80. The evaluative data and material available to the Parents and the DOE’s CSE confirm that

    S.R. requires placement in a small, highly structured classroom within a specialized school

    that offers a low student-teacher ratio and teachers who can promote learning of new

    material by breaking information down into manageable chunks, as well as teach peer

    socialization and communication skills.

81. For the 2019-2020 school year, the DOE has failed to offer S.R. an appropriate program and

    placement, and the parents, therefore, duly exercised their due process rights and requested



                                          Page 15 of 20
            Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 16 of 20



    an impartial hearing to adjudicate the dispute. Specifically, on October 9, 2019, P.R. and E.C.

    requested an impartial hearing, alleging that the DOE had failed to provide S.R. with an

    appropriate special education program for the 2019-2020 school year. As a remedy for this

    failure, S.R. requested that the DOE fund S.R.’s placement at the Keswell School, located in

    Manhattan, New York, a non-approved private special education school that specializes in

    educating students with autism spectrum disorders.

82. The Defendant has failed to follow the proscribed due process procedure as required by law

    and consequently has denied P.R., E.C., and S.R. of their right not only to a timely due

    process, but has denied them all of their due process entitlements.

83. Plaintiffs now seek relief from this Court for the DOE’s violation of their due process rights.

84. Due to deficiencies and delays in the due process system as administered by Defendant, P.R.,

    E.C., and S.R. cannot obtain access to an impartial hearing to address their allegations

    concerning the DOE’s failure to offer S.R. a FAPE for the current 2019-2020 school year.

85. Upon information and belief, other students alleging entitlement to a FAPE have had

    impartial hearing officers assigned to their cases, have been invited to resolution meetings,

    and have had their complaints heard and adjudicated by an impartial hearing officer.

          Plaintiffs are Entitled to Additional Equitable Relief and Attorneys' Fees

86. Plaintiff S.R. is entitled to additional equitable relief as appropriate.

87. The fees and costs charged by Plaintiffs’ current counsel is consistent with market rates for

    the legal services performed, in light of counsel’s experience and expertise and the

    complexity of the issues.


                                           Page 16 of 20
              Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 17 of 20



                                       CAUSES OF ACTION

                                     FIRST CAUSE OF ACTION
                                            THE IDEA

88. Plaintiffs repeat and re-allege the allegations of all the above paragraphs as if fully set forth

    herein.

89. Defendant has denied S.R.’s right to a FAPE under the IDEA for the 2019-2020 school year.

90. Defendant has violated the IDEA by applying blanket policies, practices and procedures, as

    well as policies, practices and procedures that directly contravene the IDEA and deny

    Plaintiffs due process of law.

91. Defendant has violated Plaintiffs’ procedural and due process rights under the IDEA.

92. Defendant has violated the rights of the Plaintiffs under the New York State Education Law

    §§ 3202, 3203, 4401, and 4410 and § 200 of the Regulations of the New York State

    Commissioner of Education. 8 N.Y. COMP. CODES R. REGS. § 200.

                                  SECOND CAUSE OF ACTION
                                       42 U.S.C. § 1983

93. Plaintiffs repeat and re-allege the allegations of all the above paragraphs as if fully set forth

    herein.

94. Defendant has violated 42 U.S.C. § 1983 by depriving Plaintiffs, under color of state law, of

    their rights, privileges, and immunities under federal statutory and constitutional law.

95. The Defendant violated Plaintiff’s rights under 42 U.S.C. § 1983 by failing to have adequate

    policies, procedures, protocols, and training to ensure that the provisions of the IDEA and




                                           Page 17 of 20
              Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 18 of 20



    Section 504 referenced herein were complied with, which deprived S.R. of his right to a free

    appropriate education under federal and state law.

96. Under color of state law, the Defendant deprived S.R. of his right to educational services

    afforded to him under New York State law, in violation of the Fourteenth Amendment of the

    U.S. Constitution. U.S. CONST. amend. XIV.

97. As a direct and proximate result of the Defendant’s misconduct, S.R. has suffered and will

    continue to suffer harm because of Defendant’s unlawful conduct.

                                   THIRD CAUSE OF ACTION
                                    NEW YORK STATE LAW

98. Plaintiffs repeat and re-allege the allegations of all the above paragraphs as if fully set forth

    herein.

99. Defendant has violated New York State Education Law.

100.The Court has pendent jurisdiction over any state law claims.

                                FOURTH CAUSE OF ACTION
                                      20 U.S.C. § 1415
                              VIOLATION OF THE 45 DAY RULE

101. Plaintiffs repeat and re-allege the allegations of all the above paragraphs as if fully set forth

    herein.

102. Upon information and belief, the DOE, as SEA, receives federal funding and is, pursuant to

    20 U.S.C. § 1415(a), charged with responsibility to “establish and maintain procedures . . . to

    ensure that children with disabilities and their parents are guaranteed procedural safeguards

    with respect to the provision of a free appropriate public education.”



                                           Page 18 of 20
              Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 19 of 20



103. The DOE has failed to ensure the timely resolution of this special education dispute (and

    upon information and belief, many others), as required by federal and state law.

                                   FIFTH CAUSE OF ACTION
                                  DECLARATORY JUDGMENT


104. Plaintiffs repeat and re-allege the allegations of all the above paragraphs as if fully set forth

    herein.

105. Plaintiffs have a right to declaring and adjudging that Defendant’s practices, prevented

    Plaintiffs from having its dispute resolved within 45-days and this Court assume jurisdiction.

                                   SIXTH CAUSE OF ACTION
                     VIOLATION OF THE FOURTEENTH AMENDMENT
       BY DENYING PLAINTIFFS EQUAL ACCESS TO AN IMPARTIAL HEARING

106. Plaintiffs repeat and re-allege the allegations of all the above paragraphs as if fully set forth

    herein.

107. Due to Defendant’s failure to ensure procedures so that all children who are entitled to a

    FAPE have access to an impartial hearing, Plaintiffs have been denied equal access to the

    impartial hearing process and have been unfairly denied access to the system that other

    children have been afforded, thus denying them “equal” access to the impartial hearing

    process.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that the Court:

A. Assume jurisdiction over this action;




                                           Page 19 of 20
            Case 1:20-cv-01052 Document 1 Filed 02/06/20 Page 20 of 20



B. Declare and adjudge that the DOE violated the IDEA and related regulations by a breach of

    the 45-day Rule;

C. Declare and adjudge that Defendant violated the IDEA and related regulations by denying

    S.R. a FAPE;

D. Issue a Declaratory Judgement that Defendant has violated Plaintiffs’ rights as alleged herein

    and in favor of the Plaintiffs and that the unilateral program and placement is reasonably

    calculated to provide S.R. an educational benefit and that there are no equitable

    circumstances that would preclude or diminish a funding award;

E. Award Plaintiffs reasonable attorneys’ fees and costs incurred in this action; and

F. Grant such other and further relief as may be appropriate.



Dated: February 6, 2020
       NEW YORK, NEW YORK


                                                    Respectfully submitted,
                                                    SPENCER WALSH LAW, PLLC

                                                     /s/ Tracey Spencer Walsh
                                                     Tracey Spencer Walsh
                                                     Spencer Walsh Law, PLLC
                                                     625 W. 57th Street, Suite 1810
                                                     New York, New York 10019
                                                     Tel. 212-401-1959
                                                     Email: tracey@spencerwalshlaw.com




                                         Page 20 of 20
